     Case 1:19-cv-01611-DAD-JDP Document 14 Filed 04/29/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    SHIKEB SADDOZAI,                                Case No. 1:19-cv-01611-DAD-JDP
12                        Plaintiff,                  ORDER DENYING MOTIONS TO APPOINT
                                                      COUNSEL
13           v.
                                                      ECF Nos. 8, 13
14    K. HOSEY, et al.,                               ORDER GRANTING MOTION FOR LEAVE
15                                                    TO FILE AMENDED COMPLAINT
                          Defendants.
16                                                    ECF No. 9

17                                                    SCREENING ORDER

18                                                    ECF No. 12

19                                                    SECOND AMENDED COMPLAINT DUE IN
                                                      SIXTY DAYS
20
21          Plaintiff is a prisoner proceeding without counsel in this civil rights action brought under
22   42 U.S.C. § 1983. Before the court are plaintiff’s motions for counsel, ECF Nos. 8, 13, and
23   plaintiff’s motion for leave to file amended complaint, ECF No. 9. Plaintiff’s first amended
24   complaint, ECF No. 12, is also before the court for screening.
25   Motions to Appoint Counsel
26          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand
27   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an
28

                                                1
     Case 1:19-cv-01611-DAD-JDP Document 14 Filed 04/29/20 Page 2 of 5

 1   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

 2   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

 3   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

 4   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

 5   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

 6   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 7   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 8   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 9           The court cannot conclude that exceptional circumstances requiring the appointment of

10   counsel are present here. Plaintiff’s motions appear to be either boilerplate or meant for another

11   case because they contain misstatements about the state of the instant action. See ECF No. 8 at 2

12   (claiming that his complaint has been found by the court to state a cognizable claim when it has

13   not); ECF No. 13 at 5 (claiming that he has been prevented from participated in discovery when

14   this case is not yet in the discovery phase). The allegations in the complaint are not exceptionally

15   complicated. Based on a review of the record, it is not apparent that plaintiff is unable to

16   articulate his claims adequately. Further, plaintiff has not demonstrated that he is likely to

17   succeed on the merits.

18           The court may revisit this issue at a later stage of the proceedings if the interests of justice

19   so require. If plaintiff later renews his request for counsel, he should provide a detailed

20   explanation of the circumstances that he believes justify appointment of counsel in this case.
21   Screening and Motion to Amend

22           Leave to amend a complaint should be freely given when justice so requires. See Fed. R.

23   Civ. P. 15(a). Therefore, the court grants plaintiff’s motion to amend. ECF No. 9. However,

24   plaintiff has filed a first amended complaint, ECF No. 12, that has failed to state a claim. Plaintiff

25   broadly asserts that all defendants committed a list of vague violations of plaintiff’s rights related

26   to resolving grievances without describing any action with specificity, including when, where, or
27   how such alleged violations occurred. See ECF No. 12. Thus, the court will provide plaintiff

28   with the pleading requirements and information about the legal standards for § 1983 claims

                                                   2
     Case 1:19-cv-01611-DAD-JDP Document 14 Filed 04/29/20 Page 3 of 5

 1   involving access to the courts, and allow sixty days for him to file an amended complaint. In his

 2   second amended complaint, plaintiff should focus in detail on the personal actions of the

 3   individual defendants. Plaintiff may not bring unrelated claims against unrelated defendants in

 4   one lawsuit.

 5          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 6   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 7   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

 8   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

 9   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

10   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

11   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

12   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

13   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

14   n.2 (9th Cir. 2006) (en banc) (citations omitted).

15          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

16   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

17   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

18   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

19   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

20   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,
21   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

22          Section 1983 allows a private citizen to sue for the deprivation of a right secured by

23   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To

24   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law

25   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park

26   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation
27   requirement by showing either (1) the defendant’s “personal involvement” in the alleged

28   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a

                                                  3
     Case 1:19-cv-01611-DAD-JDP Document 14 Filed 04/29/20 Page 4 of 5

 1   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th

 2   Cir. 2018).

 3          Inmates have a “fundamental constitutional right of access to the courts.” Bounds v.

 4   Smith, 430 U.S. 817, 828 (1977). This includes “both a right to meaningful access to the courts

 5   and a broader right to petition the government for a redress of his grievances.” Silva v. Di

 6   Vittorio, 658 F.3d 1090, 1102 (9th Cir. 2011). The right to be free to litigate without active

 7   interference “forbids states from erecting barriers that impede the right of access of incarcerated

 8   persons.” Id. (quotations and citations omitted).

 9          To show a violation of the right to access to the courts, an inmate must demonstrate

10   “actual injury,” identifying a “specific instance” in which he was denied access. Sands v. Lewis,

11   886 F.2d 1166, 1171 (9th Cir. 1989); see also Lewis v. Casey, 518 U.S. 343, 349 (1996). The

12   injury requirement is “not satisfied by just any type of frustrated legal claim.” Lewis, 518 U.S. at

13   354-55. It is only satisfied if an inmate is denied access with regard to a direct appeal from their

14   conviction, habeas petitions, or civil rights actions challenging the conditions of their

15   confinement. Id.

16   Conclusion and order

17          We have screened plaintiff’s first amended complaint and find that it fails to state a

18   cognizable claim against any defendant. Plaintiff may file a second amended complaint if he

19   wishes to proceed with this suit. An amended complaint would need to allege what each

20   defendant did and why those actions violated plaintiff’s constitutional rights. If plaintiff fails to
21   amend his complaint within sixty days, we will issue findings and recommendations that

22   plaintiff’s complaint be dismissed for the reasons stated in this order.

23          The amended complaint should be brief,1 Fed. R. Civ. P. 8(a), but must state what actions

24   each named defendant took that deprived plaintiff of constitutional or other federal rights. See

25   Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set

26   1
      Plaintiff may not change the nature of this suit by adding new, unrelated claims or new,
27   unrelated defendants in his amended complaint. See Fed. R. Civ. P. 18; George v. Smith, 507
     F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different defendants belong in different
28   suits . . . .”).

                                                  4
     Case 1:19-cv-01611-DAD-JDP Document 14 Filed 04/29/20 Page 5 of 5

 1   forth “sufficient factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Iqbal,

 2   556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Plaintiff must allege that each defendant

 3   personally participated in the deprivation of his rights. See Jones, 297 F.3d at 934. Plaintiff

 4   should note that a short, concise statement in which the allegations are ordered chronologically

 5   will help the court identify his claims. Plaintiff should describe how each defendant wronged

 6   him, the circumstances surrounding each of the claimed violations, and any harm he suffered.

 7            If plaintiff decides to file an amended complaint, the amended complaint will supersede

 8   the original complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en

 9   banc). This means that the amended complaint must be complete on its face without reference to

10   the prior pleading. See E.D. Cal. Local Rule 220. Once an amended complaint is filed, the

11   previous complaints no longer serve any function. Therefore, in an amended complaint, as in an

12   original complaint, plaintiff must assert each claim and allege each defendant’s involvement in

13   sufficient detail. The amended complaint should be titled “Second Amended Complaint” and

14   refer to the appropriate case number.

15            Accordingly,

16            1. Plaintiff’s motions to appoint counsel, ECF Nos. 8, 13, are denied without prejudice.

17            2. Plaintiff’s motion for leave to file amended complaint, ECF No. 9, is granted.

18            3. Within sixty days from the service of this order, plaintiff must file a Second Amended

19               Complaint.

20            4. Failure to comply with this order will result in the dismissal of this action.
21            5. The clerk’s office is directed to send plaintiff a complaint form.

22
     IT IS SO ORDERED.
23

24
     Dated:      April 29, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27   No. 205.
28

                                                    5
